DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 7/20/2021. This action is Non-Final. Claims 26 – 45 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 26 – 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2–5, 7, 9 – 13, 15 and 17–25 of U.S. Patent No. 11,080,328. Although the claims at issue are not identical, they are not patentably distinct from each other. See claim chart below:




15/222,024 (U.S. Patent 11,080,328)
17/380,516 (Current Application)
2. A computer-implemented method comprising:
before a user has initiated an image-based search at a mobile device:obtaining data indicating a current context including at least a geographic location associated with the mobile device, the geographic location being a location at which the mobile device is located,determining, using the data indicating the current context including at least the geographic location associated with the mobile device, that the mobile device is physically located proximate to a predefined, geographic location,in response to determining that the mobile device is physically located proximate to the predefined, geographic location:accessing a repository that associates, for each predefined geographic location of a plurality of predefined geographic locations, a respective image-based search type for the predefined geographic location, and wherein the respective image-based search types define multiple candidate image-based search types that each respectively invoke a search type capability of an image search system that is different from a search type capability invoked by each other candidate image-based search type;obtaining data from the repository, the data indicating a particular image-based search type, from among multiple candidate image-based search types, that is identified by a predictive model as likely relevant to the current context including at least the geographic location associated with the mobile device, the identification based on a determination that the geographic location is within a threshold distance of the predefined, geographic location and that the predefined, geographic location is associated with the particular image-based search type, and providing a user interface including a control for initiating an image-based search of the particular image-based search type that is identified by the predictive model as likely relevant to the current context including at least the geographic location associated with the mobile device.providing a user interface including a control for initiating an image-based search of the particular image-based search type that is identified by the predictive model as likely relevant to the current context including at least the geographic location associated with the mobile device.
26. A computer-implemented method comprising:
before a user has initiated an image-based search at a computing device:obtaining data indicating a current context including at least a geographic location associated with the computing device,
determining that the computing device is physically located proximate to a predefined, geographic location based on the data indicating a current context, 
in response to determining that the computing device is physically located proximate to the predefined, geographic location:accessing a repository that associates, for each predefined geographic location of a plurality of predefined geographic locations, a respective image-based search type for the predefined geographic location, and wherein the respective image-based search types define multiple candidate image-based search types that each respectively invoke a search type capability of an image search system that is different from a search type capability invoked by each other candidate image-based search type;obtaining data from the repository, the data indicating a particular image-based search type associated with the predefined, geographic location, from among multiple candidate image-based search types, and










providing a user interface including a control for initiating an image-based search of the particular image-based search type.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Manber et al., U.S. Patent Application Publication No.: 2006/0089792 (Hereinafter “Manber”), and further in view of Florance et al., U.S. Patent Application Publication No.: 2004/0128215 (Hereinafter “Florance”).
Regarding claim 26, Manber teaches, a method, a computer-implemented method comprising:
before a user has initiated an image-based search at a computing device: 
obtaining data indicating a current context including at least a geographic location associated with the computing device (Manber [0008]: Generally, in accordance with various exemplary embodiments of the present invention, a system is provided for providing location-specific images to a mobile device for display.  The system is generally comprised of three components: a mobile device having a screen, a position identification system (e.g., a GPS receiver) that determines the position of the mobile device, and a location-specific images database including images taken at various locations, wherein each image is associated with geographic coordinates of the location at which the image was taken.  The position of the mobile device is identified by the mobile device position identification system, and a location-specific image is selected from the database based on the determined position of the mobile device and displayed on the screen of the mobile device.  For example, the location-specific image is selected when the determined position of the mobile device comes within a certain distance from the geographic coordinates associated with the image.), 
determining that the computing device is physically located proximate to a predefined, geographic location based on the data indicating a current context (Manber [0033]: In operation, upon receiving a search request from users of the mobile devices 20, the Yellow Pages Server 12 conducts a searches of the listings database 42 and the images database 40, and identifies and transmits appropriate listings together with their images over the network 22 to the requesting mobile devices 20 for display.), in response to determining that the computing device is physically located proximate to the predefined, geographic location (Manber [0009]: The system may be adapted to selectively display location-specific images on a mobile device in various contexts.  For example, the system may be applied to provide shopping assistance to a user of the mobile device.  In this application, the system receives at the mobile device a shopping list from the user including one or more items that the user wishes to purchase.  For each of the items in the shopping list, the system identifies one or more businesses that carry the item.  Then, for each of the one or more identified businesses, the system determines its geographic coordinates and further identifies its corresponding location-specific image. Finally, the system generates a shopping list program comprising instructions for displaying on the screen of the mobile device an image of one of the one or more identified businesses based on the determined position of the mobile device.  For example, the system may display a location-specific image of a particular business that carries an item included in the user's shopping list when the business is determined to be within a certain distance from the determined position of the mobile device.  An audio alarm may be issued when the image is displayed to further alert the user that the relevant business is near.):
Manber does not clearly teach, accessing a repository that associates, for each predefined geographic location of a plurality of predefined geographic locations, a respective image-based search type for the predefined geographic location; However, Florance [0316] teaches, “The information to be retrieved and displayed to the user based on the user's location can be stored locally with the user or transmitted to the user from a remote database.  As the display content becomes data rich, however, storing the information locally and keeping information uniform and current becomes difficult.  For this reason, transmission from a remote repository is preferred whenever sufficient transmission bandwidth is available.”
wherein the respective image-based search types define multiple candidate image-based search types that each respectively invoke a search type capability of an image search system that is different from a search type capability invoked by each other candidate image-based search type (Florance [0080]: Accordingly, the present invention allows the user to execute searches based on market criteria (e.g., geographic region) and information type (e.g., a particular category of real estate data, such as a for-sale property, a for-lease property, a comparable sale listing, or a tenant listing); 
obtaining data from the repository, the data indicating a particular image-based search type associated with the predefined, geographic location, from among multiple candidate image-based search types (Florance [0204]: In another aspect of this embodiment of the present invention, the information stored in the database includes information pertaining to commercial or residential real estate located proximate to the user's location.  The information includes at least one of data and images describing the commercial real estate.  In response to receipt of data pertaining to a user's location, the computer retrieves information describing the commercial real estate near the user's current location and transmits the same to the user's equipment set for display on the display.), and 
providing a user interface including a control for initiating an image-based search of the particular image-based search type (Florance [0236]: The present invention relates to a system and method for providing communication and analytical tools that interface with a commercial real estate database and support commercial real estate transactions between parties. These communication and analytical tools include: 1) a survey tool; 2) a commercial real estate transaction tool; 3) a tour scheduling tool; 4) an activity summary tool; 5) a tool for analyzing commercial real estate data; and 6) a map search tool.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Manber et al. to the Florance’s system by adding the feature of map features. The references (Manber and Florance) teach features that are analogous art and they are directed to the same field of endeavor, such as location data. Ordinary skilled artisan would have been motivated to do so to provide Manber’s system with enhanced proximate search results. (See Florance [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 27, the computer-implemented method of claim 26, wherein the respective image-based search types comprise at least one of barcode scanning search, a quick response code scanning search, an image recognition search, or an optical character recognition search (Manber [0007]: In a further application, the location-specific images (including video images) may be transferred not only from a centralized database to mobile devices, but also from the mobile devices to the database. For example, if a mobile device, such as a cellular phone, has an image capturing capability, the user of the mobile device can take an image at a particular position, and the image can be automatically coded with the geographic coordinates of the position of the mobile device when the image is taken as determined by the position identification system (e.g., GPS receiver), and then the geo-coded image can be transferred from the mobile device to the database so as to continuously update and/or expand the database.).
Regarding claim 28, the computer-implemented method of claim 26, wherein the computing device comprises at least one of a mobile phone, a smartphone, a tablet computer, a smartwatch, or a notebook computer (Manber [0002]: Various types of mobile devices are available to transmit/receive various information wirelessly, such as cellular phones, personal digital assistants (PDAs), Blackberry® devices, etc. These devices can store and process an increasing amount of information, including real-time images in the form of a video clip.).
Regarding claim 29, the computer-implemented method of claim 26, wherein the data indicating the current context is generated with one or more sensors (Florance [0229]: The ability to automatically retrieve information corresponding to a geographic location in response to predetermined queries can be used in various contexts.  As mentioned before, the information can be used in conjunction with a GPS or other position determining system to automatically display geographically relevant information based on a user's position, whether in a vehicle or using a handheld system.  The automatic retrieval can also be used to provide a user-friendly graphical user interface for accessing information stored in the database.).
Regarding claim 30, the computer-implemented method of claim 26, wherein obtaining data indicating the current context comprises receiving data indicating the current context from the computing device via a network (Manber [0012]: In an application wherein the set of images is stored in an images database external to the mobile device, a location-specific image is selected from the database based on the determined position of the mobile device, and is transmitted over a wireless communications network to the mobile device for display. In another application wherein the set of images is stored in a memory of the mobile device, a location specific image is selected from the memory based on the determined position of the mobile device and displayed on the screen.).
Regarding claim 31, the computer-implemented method of claim 26, wherein the user interface is provided via at least one of a resistive touchscreen, a surface acoustic wave touchscreen, a capacitive touchscreen, a projective capacitance touchscreen, a pressure sensitive screen, or an acoustic pulse recognition touchscreen (Florance [0451]: A user selects a display element by, for example, clicking through the element (i.e., the segment or floor segment of the building image) or by dragging a mouse pointer over the element. As other examples, the system could allow a user to select the display element by touching a touch screen or interacting with a voice activated response system.).
Regarding claim 32, the computer-implemented method of claim 26, wherein the user interface comprises a predictive card, wherein the predictive card comprises information generated by a predictive model (Florance [0524]: In FIGS. 110-113 illustrate the forecast function of the analytical tool. FIGS. 110 and 111 show a graph and table, respectively, of actual historical statistics and predicted future statistics. In this example, the analytical tool projects the future absorption rates and construction starts using the statistics from the most recently reported quarter.).
Regarding claim 33, Manber teaches, a computing system, the computing system comprising:
one or more processors (Manber [0012]: one or more processors); and
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising (Manber [0033]: … server 12 and the image-address database 43 will each typically employ a memory and main processor in which program instructions are stored and executed for their operation.):
storing a plurality of whitelisted locations, and associating one or more search types with each whitelisted location, wherein the one or more search types comprise a visual search type corresponding to at least one of a barcode scanning capability, a quick response code scanning capability, an image recognizer capability, and an optical character recognition capability (Manber [0059]: At block 406, for each of the store categories entered or found, the module 34 finds one or more stores listed under the store category and also find the geographic (e.g., longitude/latitude) coordinates of these stores. This can be done, for example, by referring to the listings database 42 included in the database server 11. Specifically, in accordance with various exemplary embodiments of the present invention, the listings database 42 lists various stores, businesses, etc., under each store category, together with their addresses, phone numbers, geographic longitude/latitude coordinates, business hours, etc. Therefore, for each of the store category, a list of stores together with their geographic coordinates can be obtained by searching through the listing database 42.);
obtaining a geographic location of a computing device; determining that the geographic location of the computing device is associated with a particular whitelisted location of the plurality of whitelisted locations (Manber [0008]: Generally, in accordance with various exemplary embodiments of the present invention, a system is provided for providing location-specific images to a mobile device for display.  The system is generally comprised of three components: a mobile device having a screen, a position identification system (e.g., a GPS receiver) that determines the position of the mobile device, and a location-specific images database including images taken at various locations, wherein each image is associated with geographic coordinates of the location at which the image was taken.  The position of the mobile device is identified by the mobile device position identification system, and a location-specific image is selected from the database based on the determined position of the mobile device and displayed on the screen of the mobile device.  For example, the location-specific image is selected when the determined position of the mobile device comes within a certain distance from the geographic coordinates associated with the image.);
obtaining the one or more search types associated with the particular whitelisted location (Manber [0033]: In operation, upon receiving a search request from users of the mobile devices 20, the Yellow Pages Server 12 conducts a searches of the listings database 42 and the images database 40, and identifies and transmits appropriate listings together with their images over the network 22 to the requesting mobile devices 20 for display.); 
Manber does not clearly teach, responsive to obtaining the one or more search types, providing a graphical user interface comprising at least an indication of the one or more search types associated with the particular whitelisted location. However, Florance [0316] teaches, “The information to be retrieved and displayed to the user based on the user's location can be stored locally with the user or transmitted to the user from a remote database.  As the display content becomes data rich, however, storing the information locally and keeping information uniform and current becomes difficult.  For this reason, transmission from a remote repository is preferred whenever sufficient transmission bandwidth is available.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Manber et al. to the Florance’s system by adding the feature of map features. The references (Manber and Florance) teach features that are analogous art and they are directed to the same field of endeavor, such as location data. Ordinary skilled artisan would have been motivated to do so to provide Manber’s system with enhanced proximate search results. (See Florance [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 34, the computing system of claim 33, wherein obtaining the one or more search types associated with the particular whitelisted location comprises determining the one or more search types associated with the particular whitelisted location  (Florance [0080]: Accordingly, the present invention allows the user to execute searches based on market criteria (e.g., geographic region) and information type (e.g., a particular category of real estate data, such as a for-sale property, a for-lease property, a comparable sale listing, or a tenant listing).
Regarding claim 35, the computing system of claim 34, wherein determining the one or more search types associated with the particular whitelisted location comprises:
comparing the geographic location to the plurality of whitelisted locations; and determining, based at least in part on the geographic location and the plurality of whitelisted locations, the one or more search types associated with the particular whitelisted location (Florance [0204]: In another aspect of this embodiment of the present invention, the information stored in the database includes information pertaining to commercial or residential real estate located proximate to the user's location.  The information includes at least one of data and images describing the commercial real estate.  In response to receipt of data pertaining to a user's location, the computer retrieves information describing the commercial real estate near the user's current location and transmits the same to the user's equipment set for display on the display.).
Regarding claim 36, the computing system of claim 34, wherein determining the one or more search types associated with the particular whitelisted location comprises:
determining that the geographic location of the computing device is within a threshold distance from a whitelisted location associated with the one or more search types (Manber [0004]: Likewise, an image of the final destination location may be displayed when the car navigation system comes within a certain distance from the destination location, or whenever the user requests to view such an image, with an appropriate text message, such as "Look for this at your destination." Timely display of these location-specific images will assist the user in following the directions and finding the final destination location easily.).
Regarding claim 37, the computing system of claim 34, wherein determining the one or more search types comprises determining, based on the geographic location and a type of the computing device, the one or more search types (Manber [0036]: In various exemplary embodiments of the present invention, the functionality provided by the mobile image system 10 is best described in terms of services. The present invention offers various mobile image services, in each of which a mobile device 20 displays a location-specific image that is selected based on the determined position of the mobile device 20. These services may be provided by the servers, each of which is depicted as a single computing device for ease of illustration in FIG. 1A, or may be provided by a greater number of computing devices than shown in FIG. 1A.).
Regarding claim 38, the computing system of claim 34, wherein determining the one or more search types comprises determining, based on the geographic location, a current time during which the geographic location was determined, and a scheduled event associated with the computing device, the one or more search types (Manber [0062]: In connection with the image of a store 900, directions to the store may further be calculated and displayed by utilizing the navigation server 13 discussed above.  The image of the store 900 can be displayed until the user (or more specifically, the user's mobile device 20) reaches or passes the store.  For example, this point of time can be determined when the distance from the mobile device to the store starts to increase.).
Regarding claim 39, the computing system of claim 33, wherein obtaining the one or more search types associated with the geographic location comprises:
transmitting, by the computing device and via a network, the geographic location to a networked device (Manber [0012]: In an application wherein the set of images is stored in an images database external to the mobile device, a location-specific image is selected from the database based on the determined position of the mobile device, and is transmitted over a wireless communications network to the mobile device for display.); and
receiving, from the networked device, the one or more search types associated with the geographic location (Maber [0041]: The location-specific image can then be transmitted over the wireless communications network 22 to be included in the images database 40 within the mobile image system 10.  Thus, the images database 40 can be constantly updated and/or expanded by receiving additional location-specific images uploaded from the mobile devices 20.).
Regarding claim 40, the computing system of claim 33, wherein obtaining a search input for one of the one or more search types indicated on the graphical user interface, comprises:
receiving user input selecting one of the one or more search types associated with the geographic location, wherein the selected search type comprises a visual search type (Florance [0140]: Another preferred embodiment of the present invention is a method for storing and automatically displaying descriptions and visual images of commercial or residential real estate on a display of a user. The method involves generating a plurality of digitized video images of real estate, storing data records concerning the real estate; determining a location of the user; retrieving data records corresponding to the user's location; and displaying on the display the data records corresponding to the user's location. According to the method, each digitized video image depicts a real estate. In addition, the data records include the digitized video images, textual information concerning the real estate, and information identifying the location of the real estate.); and
obtaining, by at least one optical sensor, one or more images, and wherein obtaining and outputting for display one or more search results associated with the search input comprises (Florance [0314]: “Linking position data to commercial information is valuable in other contexts as well. For example, position location information could be correlated with information concerning commercial establishments, such as restaurants, for advertising or directory assistance purposes. In context of advertising or marketing, the system intelligently correlates vehicle position to merchant data, retrieves the appropriate merchant data, and then transmits information back and forth over a network, preferably the global information network (i.e., the Internet or web). As the vehicle drives down the street, ads, promotions, tourist information, or other merchant or general interest information, including pictures of the buildings, are automatically displayed on a display screen. The user need not search nor do anything, as the information just pops up. The data changes automatically as the user drives down the street. The system operator could sell advertisements to be displayed in cars via GPS. The information may be audio and/or a visual on a screen.” Here, sensor is the GPS): 
transmitting, via a network, the one or more images to a networked device; receiving, from the networked device and based on at least one of the one or more images, at least one search result, and outputting for display, the graphical user interface comprising an indication of the at least one search result (Florance [0440]: As suggested by FIGS. 69-71, the present invention provides various user-friendly graphical user interface systems and methods that are useful in displaying information retrieved from a database. The graphical user interface features of the present invention are described herein largely in the context of a database containing data concerning real estate information and/or other information of interest, including merchant information, tourist information, service provider information, and the like, which is correlated with geographic location information to allow data pertaining to a particular geographic location to be retrieved.).
Regarding claim 41, the computing system of claim 33, wherein the computing device comprises at least one of a smartphone, a tablet computer, and a smartwatch (Manber [0002]: computing device, mobile device).
Regarding claim 42, the computing system of claim 33, wherein the graphical user interface further comprises a predictive card (Florance [0524]: In FIGS. 110-113 illustrate the forecast function of the analytical tool. FIGS. 110 and 111 show a graph and table, respectively, of actual historical statistics and predicted future statistics. In this example, the analytical tool projects the future absorption rates and construction starts using the statistics from the most recently reported quarter.), wherein the predictive card comprises information associated with the particular whitelisted location (Florance [0107] & [0524]: Particular whitelisted location).
Regarding claim 43, the computing system of claim 42, wherein the predictive card comprises at least one of an icon or a picture associated with the particular whitelisted location (Manber [0051]: For example, a map of the relevant area may be displayed with an icon representative of the mobile device 20 moving on the map in accordance with the actual movement of the mobile device 20 as determined by the position identification system.).
Regarding claim 44, the computing system of claim 33, wherein the operations further comprise:
receiving a selection of a particular search type from the computing device (Florance [0080]: Accordingly, the present invention allows the user to execute searches based on market criteria (e.g., geographic region) and information type (e.g., a particular category of real estate data, such as a for-sale property, a for-lease property, a comparable sale listing, or a tenant listing); 
obtaining a search input from the computing device; and providing for display one or more search results based at least in part on the particular search type and the search input (Florance [0204]: In another aspect of this embodiment of the present invention, the information stored in the database includes information pertaining to commercial or residential real estate located proximate to the user's location.  The information includes at least one of data and images describing the commercial real estate.  In response to receipt of data pertaining to a user's location, the computer retrieves information describing the commercial real estate near the user's current location and transmits the same to the user's equipment set for display on the display.).
Regarding claim 45, Manber teaches, one or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising:
before a user has initiated an image-based search at a computing device:
obtaining data indicating a current context including at least a geographic location associated with the computing device (Manber [0008]: Generally, in accordance with various exemplary embodiments of the present invention, a system is provided for providing location-specific images to a mobile device for display.  The system is generally comprised of three components: a mobile device having a screen, a position identification system (e.g., a GPS receiver) that determines the position of the mobile device, and a location-specific images database including images taken at various locations, wherein each image is associated with geographic coordinates of the location at which the image was taken.  The position of the mobile device is identified by the mobile device position identification system, and a location-specific image is selected from the database based on the determined position of the mobile device and displayed on the screen of the mobile device.  For example, the location-specific image is selected when the determined position of the mobile device comes within a certain distance from the geographic coordinates associated with the image.), 
determining that the computing device is physically located proximate to a predefined, geographic location based on the data indicating a current context (Manber [0033]: In operation, upon receiving a search request from users of the mobile devices 20, the Yellow Pages Server 12 conducts a searches of the listings database 42 and the images database 40, and identifies and transmits appropriate listings together with their images over the network 22 to the requesting mobile devices 20 for display.), 
in response to determining that the computing device is physically located proximate to the predefined, geographic location (Manber [0009]: The system may be adapted to selectively display location-specific images on a mobile device in various contexts.  For example, the system may be applied to provide shopping assistance to a user of the mobile device.  In this application, the system receives at the mobile device a shopping list from the user including one or more items that the user wishes to purchase.  For each of the items in the shopping list, the system identifies one or more businesses that carry the item.  Then, for each of the one or more identified businesses, the system determines its geographic coordinates and further identifies its corresponding location-specific image. Finally, the system generates a shopping list program comprising instructions for displaying on the screen of the mobile device an image of one of the one or more identified businesses based on the determined position of the mobile device.  For example, the system may display a location-specific image of a particular business that carries an item included in the user's shopping list when the business is determined to be within a certain distance from the determined position of the mobile device.  An audio alarm may be issued when the image is displayed to further alert the user that the relevant business is near.): 
Manber does not clearly teach, accessing a repository that associates, for each predefined geographic location of a plurality of predefined geographic locations, a respective image-based search type for the predefined geographic location; and However, Florance [0316] teaches, “The information to be retrieved and displayed to the user based on the user's location can be stored locally with the user or transmitted to the user from a remote database.  As the display content becomes data rich, however, storing the information locally and keeping information uniform and current becomes difficult.  For this reason, transmission from a remote repository is preferred whenever sufficient transmission bandwidth is available.”
wherein the respective image-based search types define multiple candidate image-based search types that each respectively invoke a search type capability of an image search system that is different from a search type capability invoked by each other candidate image-based search type  (Florance [0080]: Accordingly, the present invention allows the user to execute searches based on market criteria (e.g., geographic region) and information type (e.g., a particular category of real estate data, such as a for-sale property, a for-lease property, a comparable sale listing, or a tenant listing); 
obtaining data from the repository, the data indicating a particular image-based search type associated with the predefined, geographic location, from among multiple candidate image-based search types (Florance [0204]: In another aspect of this embodiment of the present invention, the information stored in the database includes information pertaining to commercial or residential real estate located proximate to the user's location.  The information includes at least one of data and images describing the commercial real estate.  In response to receipt of data pertaining to a user's location, the computer retrieves information describing the commercial real estate near the user's current location and transmits the same to the user's equipment set for display on the display.), and 
providing a user interface including a control for initiating an image-based search of the particular image-based search type (Florance [0236]: The present invention relates to a system and method for providing communication and analytical tools that interface with a commercial real estate database and support commercial real estate transactions between parties. These communication and analytical tools include: 1) a survey tool; 2) a commercial real estate transaction tool; 3) a tour scheduling tool; 4) an activity summary tool; 5) a tool for analyzing commercial real estate data; and 6) a map search tool.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Manber et al. to the Florance’s system by adding the feature of map features. The references (Manber and Florance) teach features that are analogous art and they are directed to the same field of endeavor, such as location data. Ordinary skilled artisan would have been motivated to do so to provide Manber’s system with enhanced proximate search results. (See Florance [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Florance, US 2009/0132316, System and Method for Accessing geographic based data
Naqvi, US 2016/0321278, Method and System for addressing the problem of discovering relevant services
Forutanpour, US 2014/0359483, Systems and Methods for Selecting Media Items
Lehtiniemi, US 2009/0171559, Method, Apparatus and Computer Program Product for providing instructions to a destination that is revealed upon arrival
Brin, US 8,893,010, Experience Sharing in location-based social networking
Frank, US 8,015,183, System and Methods for providing statistically interesting geographical information based on queries to a geographic search engine

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154